Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/611,782 filed on November 7, 2019. Claims 1-13 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 7.
For example, the independent claims contain limitations, comparing, by the control unit, the required value with at least one of the retrieved resource values; allocating, by the control unit, at least one of the digital resources to the request depending on a result of the comparison; and automatically integrating, by the control unit, a mobile computer module into the local, modular computer network when the mobile computer module enters a spatial area assigned to the local, modular computer network, and removing the mobile computer module when the mobile computer module leaves the spatial area. Therefore, the Examiner agrees that the 
Because claims 2-6, 8-13 depend directly or indirectly on claims 1 and 7 these claims are considered allowable for at least the same reasons noted above with respect to claims 1 and 7.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459